                   UNITED STATES DISTRICT COURT

                        DISTRICT OF HAWAII


A. B., BY HER PARENTS AND NEXT     CIV. NO. 18-00477 LEK-RT
FRIENDS, C.B. AND D.B., AND T.
T., BY HER PARENTS AND NEXT
FRIENDS, K.T. AND S.T.,

                Plaintiffs,

     vs.

HAWAII STATE DEPARTMENT OF
EDUCATION, and OAHU
INTERSCHOLASTIC ASSOCIATION,

                Defendants.


           ORDER DENYING DEFENDANT OAHU INTERSCHOLASTIC
             ASSOCIATION’S MOTION TO DISMISS COMPLAINT

           Before the Court is Defendant Oahu Interscholastic

Association’s (“OIA”) Motion to Dismiss Plaintiffs A.B., by her

parents and next friends, C.B. and D.B., and T.T., by her

parents and next friends, K.T. and S.T.’s Complaint for

Declaratory and Injunctive Relief, Filed December 6, 2018

(“Motion”), filed on January 18, 2019.   [Dkt. no. 22.]

Plaintiffs A.B., by her parents and next friends, C.B. and D.B.,

and T.T., by her parents and next friends, K.T. and S.T.

(“Plaintiffs”), filed their memorandum in opposition on

March 15, 2019, and the OIA filed its reply on March 22, 2019.

[Dkt. nos. 44, 47.]   Defendant Hawaii State Department of

Education (“DOE”) filed a statement of no opposition on
March 15, 2019.     [Dkt. no. 45.]   This matter came on for hearing

on April 5, 2019.    The OIA’s Motion is hereby denied because

Plaintiffs have stated sufficient facts to state a plausible

claim against the OIA.

                              BACKGROUND

           Plaintiffs filed the instant action on December 6,

2018, asserting federal question jurisdiction.      [Complaint (dkt.

no. 1.) at ¶ 8.1]    Plaintiff A.B. is a seventeen year-old,

twelfth-grade student at James Campbell High School

(“Campbell”), who is a member of the Campbell girls’ varsity

water polo and swimming teams.       Plaintiff T.T. is also a

seventeen year-old, twelfth-grade student at Campbell, who is a

member of the Campbell girls’ varsity water polo and swimming

teams.   [Id. at ¶¶ 11-12.]

           According to the Complaint, the DOE is a state

administrative agency that manages 292 public schools within the

State of Hawai`i, including Campbell, which is a four-year

public high school.    Plaintiffs allege the DOE receives federal

financial assistance and is subject to the anti-discrimination

provisions of Title IX of the Education Amendments of 1972

(“Title IX”), 20 U.S.C. § 1681, et seq.       [Id. at ¶ 13.]    The OIA

is an unincorporated athletic association composed of the DOE’s

     1 Plaintiffs have filed this case as a class action lawsuit,
but have not yet obtained certification of the class.


                                     2
secondary schools on the island of Oahu, including Campbell.

Plaintiffs allege both that the OIA is an “instrumentality of,

and is controlled by the DOE,” and that they are “pervasively

entwined” because the OIA’s Executive Director is a DOE

employee, and all five regular members of the OIA’s Executive

Council are principals of DOE high schools.      [Id. at ¶¶ 14-15.]

Because of its connections with the DOE, Plaintiffs allege the

OIA receives federal financial assistance, and is subject to the

anti-discrimination provisions of Title IX.      [Id. at ¶ 16.]

          Plaintiffs allege that female athletes at Campbell

suffer worse treatment, fewer benefits, and fewer opportunities

than male athletes, and that the OIA’s policies and practices

control and/or greatly influence this disparate treatment.        [Id.

at ¶¶ 51-52.]   Specifically, Plaintiffs allege the OIA’s

discriminatory practices are evident in its: (1) competitive

facilities; (2) scheduling of games; (3) travel opportunities;

and (4) publicity and promotion.       [Id. at ¶ 56.]   As to the DOE,

Plaintiffs allege it has failed to provide its female student

athletes with: (1) athletic locker rooms,2 practice facilities,

and competitive facilities; (2) equipment and supplies;


     2 According to the Complaint, an “athletic locker room”
refers to a school’s stand-alone athletic locker room facility
that is usually located near the schools’ outdoor sports
facilities, such as track and field, cross-country, football,
baseball, and soccer fields. [Complaint at ¶ 57 n.16.]


                                   3
(3) scheduling of games and practice time; (4) availability and

quality of coaching; (5) travel opportunities; (6) medical and

training services and facilities; and (7) publicity and

promotion.    [Id. at ¶ 55.]   Plaintiffs allege the DOE and OIA

determine which competitive facilities will be used by DOE

athletic programs during interscholastic competition, and

consistently allocate better facilities to boys’ athletic

programs.    [Id. at ¶¶ 91-92.]   Both the DOE and OIA control the

scheduling of athletic seasons, games, and tournaments, and

allegedly dedicate three quarters of the available Friday night

spots - which are preferable because they attract the largest

student and community support – to boys’ programs.    [Id. at

¶¶ 99-101.]    In addition, the DOE and OIA give preferential

travel and publicity to the Campbell boys’ football and baseball

programs by sending these teams to off-island travel for

athletic competitions, while Campbell girls’ athletic programs

did not have similar opportunities.    [Id. at ¶¶ 125-29.]

             Plaintiffs allege that they have submitted numerous

complaints to the DOE regarding unfair treatment, and have made

written and oral requests to obtain equal accommodation and/or

engage in discussions with the DOE regarding the same.    [Id. at

¶¶ 157-59.]    In response, the DOE and Campbell administrators

have allegedly retaliated by, inter alia, threatening to cancel

the Campbell girls’ water polo team, their season, or both; and

                                   4
forcing the water polo team to resubmit their program paperwork

after a particularly heated meeting between the water polo

athletes, their parents, the Campbell Principal, and the

Athletic Director, even though it had been previously submitted.

[Id. at ¶ 160.]

           Plaintiffs have alleged the following claims: 1) a

violation of Title IX against Defendants based on their failure

to take remedial actions to meet the anti-discrimination

provisions under Title IX, and their continued unequal treatment

of female athletes at Campbell (“Count I”); 2) a violation of

Title IX against Defendants based on their failure to provide

Campbell female athletes with equivalent athletic participation

opportunities (“Count II”); and 3) a violation of Title IX

against the DOE based on the DOE’s retaliation for Plaintiffs’

attempts to report and/or discuss the DOE’s practice of sex

discrimination (“Count III”).

           In the instant Motion, the OIA argues Plaintiffs’

Title IX claims against the OIA should be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(6), because the Complaint

does not allege that the OIA is a recipient of federal funds

which is a required element of a claim brought under Title IX,

and therefore, fails to state a claim upon which relief can be

granted.   In response, Plaintiffs argue the Complaint pleads

sufficient facts to support their theory that the OIA is an

                                 5
indirect recipient of federal funding, and also sets forth the

alternative theories that the OIA is subject to Title IX

liability as a sub-unit of a directly funded institution, i.e.,

the DOE; and as the controlling authority over a federally

funded program.

                            DISCUSSION



           Title IX provides in pertinent part that “[n]o person

in the United States shall, on the basis of sex, be excluded

from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or

activity receiving Federal financial assistance.”   20 U.S.C.

§ 1681.   The definition of a “program or activity” under

Title IX is broad, and encompasses the operations of, inter

alia: a “department, agency, special purpose district, or other

instrumentality of a State or of a local government”; a local

educational agency; an “entire corporation, partnership, or

other private organization, or an entire sole proprietorship”;

and any other entity that is established by two or more of the

foregoing entities.   20 U.S.C. § 1687.   Thus, for an entity to

be liable under Title IX, it must be both a “program or

activity” as defined under § 1687, and a recipient of “Federal

financial assistance.”   See § 1681.



                                 6
           The Ninth Circuit has stated that receipt of “federal

financial assistance can be direct or indirect.”     Sharer v.

Oregon, 581 F.3d 1176, 1181 (9th Cir. 2009) (alterations,

citation, and quotation marks omitted).3     However, an entity that

“merely benefits from federal funding” is not a recipient of

federal funds.   See Nat’l Coll. Athletic Ass’n v. Smith, 525

U.S. 459, 468 (1999) (emphasis added).     In Smith, the United

States Supreme Court reviewed the narrow question of whether the

National Collegiate Athletic Association (“NCAA”), which

received dues from recipients of federal funds, is for the same

reason, a recipient itself.   Id. at 469.4    After revisiting its

prior decisions in Grove City College v. Bell, 465 U.S. 555




     3 Sharer addressed similar anti-discrimination language
under § 504 of the Rehabilitation Act of 1973, 29 U.S.C.
§ 794(a) (preempted on other grounds, Aviation and
Transportation Security Act, 49 U.S.C. § 44935), which
prohibited discrimination on the basis of disability in any
program or activity that receives federal financial assistance
which the Supreme Court recognized as nearly identical in
language to Title IX. See Sharer, 581 F.3d at 1181.

     4 In Smith, the pro se plaintiff, Renee Smith, sued the NCAA
under Title IX, alleging that it had discriminated against her
on the basis of sex by denying her permission to play
intercollegiate volleyball at institutions that received federal
funds. 525 U.S. at 462. After the district court refused to
permit Smith to amend her pro se complaint, the Court of Appeals
for the Third Circuit reversed, holding that the NCAA’s receipt
of dues from federally funded member institutions brought the
Association within the scope of Title IX. Id. The Supreme
Court vacated and remanded the Third Circuit’s decision. Id.



                                 7
(1984),5 and United States Department of Transportation v.

Paralyzed Veterans of America, 477 U.S. 597 (1986),6 the Supreme

Court distilled the following rule: “Entities that receive

federal assistance, whether directly or through an intermediary,

are recipients within the meaning of Title IX; entities that

only benefit economically from federal assistance are not.”

Smith, 525 U.S. at 468.    Applying this rule to the facts in

Smith, the Supreme Court held that Smith’s complaint did not

state a claim against the NCAA under Title IX because she had

not alleged that the NCAA members’ dues were “earmarked for this

     5   Of its decision in Grove City, the Supreme Court stated:

            [W]e held that a college receives federal
            financial assistance when it enrolls students who
            receive federal funds earmarked for educational
            expenses. Finding “no hint” that Title IX
            distinguishes “between direct institutional
            assistance and aid received by a school through
            its students,” we concluded that Title IX
            “encompass[es] all forms of federal aid to
            education, direct or indirect.” [Grove City],
            [465 U.S.] at 564 (internal quotation marks
            omitted).

Smith, 525 U.S. at 466-67 (emphasis and some alterations in
Smith).

     6 The Supreme Court noted that Paralyzed Veterans addressed
the scope of § 504 of the Rehabilitation Act and established
that “airlines are not recipients of federal funds received by
airport operators for airport construction projects, even when
the funds are used for projects especially beneficial to the
airlines.” Smith, 525 U.S. at 467. To do otherwise would
“yield almost ‘limitless coverage.’” Id. (quoting Paralyzed
Veterans, 477 U.S. at 608).



                                  8
purpose,” and at most, the “receipt of dues demonstrates that

[the NCAA] indirectly benefits” from federal assistance.    Id.

          The OIA cites predominantly to Smith in support of its

argument that the OIA is neither a direct nor indirect

beneficiary of federal funds since Plaintiffs have not alleged

that any federal funds were “earmarked” for the purpose of the

OIA, therefore the OIA is not liable under Title IX.   The OIA

also points to portions of paragraphs 13, 14, and 16 of the

Complaint, arguing that none of these allegations support the

reasonable inference that the OIA is either a direct or indirect

recipient of federal funds, and merely recite the elements of a

cause of action.

          Here, the Complaint alleges: that the DOE “receives

federal financial assistance and is subject to the anti-

discrimination provisions of Title IX”; [Complaint at ¶ 13;]

that the “OIA has controlling authority over . . . the DOE’s

interscholastic athletic programs, including competitive

facilities; scheduling of seasons, games, and tournaments;

travel; publicity and promotion; and budget”; [id. at ¶ 16] that

the OIA indirectly receives federal financial assistance; [id.;]

that the OIA “acts under the control of and in close

coordination with the DOE . . . [and] makes decisions concerning

interscholastic athletics” at Campbell; [id. at ¶ 5;] and

finally, that the Executive Director of the OIA “is a DOE

                                9
employee, and all five regular members of the OIA’s Executive

Council are principals of DOE high schools and therefore also

DOE employees,” [id. at ¶ 15].

            Because the Motion seeks dismissal based on Fed. R.

Civ. P. 12(b)(6), this Court “must accept as true all of the

factual allegations contained in the complaint.”   Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (some citations omitted) (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 555-56 (2007)).

Taking the foregoing allegations in the Complaint as true,

Plaintiffs allege sufficient factual matter to state a plausible

claim that the OIA is an indirect recipient of federal funds,

and may be subject to the anti-discrimination provisions of

Title IX.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To

survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).    The allegations in the

Complaint are not merely conclusory, or a recitation of the

elements of a cause of action; rather, “sufficient allegations

of underlying facts” are stated which give fair notice of where

to begin in defending the case.    See Starr v. Baca, 652 F.3d

1202, 1216) (9th Cir. 2011).   Finally, the instant facts are

distinguishable from Smith, where the Supreme Court was

presented with the narrow question of whether the NCAA was an

                                  10
indirect recipient of federal funds by virtue of accepting dues

from federally assisted educational institutions.      See Smith,

525 U.S. at 469.    Here, the Complaint sets forth allegations

that employees of the DOE - a federally funded program – not

only take part in, but serve as executive directors and members

of the OIA’s governing body.    [Complaint at ¶ 15.]   This is well

beyond the involvement addressed in Smith, and supports finding

that Plaintiffs state a claim against the OIA under Title IX,

based on its indirect receipt of federal funds.

            As to Plaintiffs’ assertion that the Complaint

provides sufficient factual allegations that the OIA had control

over a federally funded program and therefore is plausibly

liable under Title IX, there is no definitive controlling

authority stating that this is a viable theory of liability.

The Supreme Court in Smith declined to address this argument

because it was presented for the first time on appeal.     See

Smith, 525 U.S. at 469-70.7    Nevertheless, courts outside of the


     7   In Smith, the Supreme Court stated:

            Second, Smith argues that when a recipient cedes
            controlling authority over a federally funded
            program to another entity, the controlling entity
            is covered by Title IX regardless whether it is
            itself a recipient.

                 As in Roberts v. Galen of Va., Inc., [525
            U.S. 249,] 253–254 [(1999)], and United States v.
            Bestfoods, 524 U.S. 51, 72–73 (1998), we do not
                                               (. . . continued)
                                 11
Ninth Circuit have ruled that an entity that has controlling

authority over a federally funded program is also subject to the

anti-discrimination provisions of Title IX.    See, e.g., Williams

v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1294

(11th Cir. 2007) (“[I]f we allowed funding recipients to cede

control over their programs to indirect funding recipients but

did not hold indirect funding recipients liable for Title IX

violations, we would allow funding recipients to . . . avoid

Title IX liability”); Horner v. Ky. High Sch. Athletic Ass’n, 43

F.3d 265, 271-72 (6th Cir. 1996) (because Kentucky’s state laws

conferred authority to the Kentucky State Board of Education

(“BOE”) and Kentucky High School Athletic Association (“KHSAA”)

to control certain activities for the federally funded Kentucky

Department of Education, the BOE and KHSAA were both subject to

Title IX); Cmtys. for Equity v. Mich. High Sch. Athletic Ass’n,

80 F. Supp. 2d 729, 735 (W.D. Mich. 2000) (ruling that “any

entity that exercises controlling authority over a federally

funded program is subject to Title IX, regardless of whether

that entity is itself a recipient of federal aid”).

          These out of circuit cases are persuasive and

instructive.   Because the Complaint alleges that the OIA had


          decide in the first instance issues not decided
          below.

525 U.S. at 469-70 (some citations omitted).


                                12
controlling authority over the DOE’s interscholastic athletic

programs, including “competitive facilities; scheduling of

seasons, games, and tournaments; travel; publicity and

promotion; and budget,” [Complaint at ¶ 16,] the Court concludes

that Plaintiffs have provided sufficient factual matter to

plausibly allege that the OIA is the controlling authority over

the federally funded DOE’s athletic programs.    Therefore, the

Complaint plausibly alleges that the OIA may be subject to the

anti-discrimination provisions of Title IX under a “controlling

authority” theory.    Accordingly, the Motion is denied because

there is at least a plausible chance that Plaintiffs may succeed

on their claims against the OIA, based on the allegations in the

Complaint.

                              CONCLUSION

             On the basis of the foregoing, the OIA’s January 18,

2019 Motion to Dismiss Plaintiffs A.B., by her parents and next

friends, C.B. and D.B., and T.T., by her parents and next

friends, K.T. and S.T.’s Complaint for Declaratory and

Injunctive Relief, Filed December 6, 2018, is HEREBY DENIED.

             In light of Plaintiffs’ Motion for Leave to File First

Amended Complaint (“Motion to Amend”), [filed 5/16/19 (dkt.

no. 69),] it is not necessary for the OIA to file its answer to

the Complaint at this time.    If the Motion to Amend is denied,

the OIA is ORDERED to file its answer to the Complaint within

                                  13
twenty days after the magistrate judge issues the order denying

the Motion to Amend.   If the Motion to Amend is granted and

Plaintiffs file an amended complaint, the answers to the amended

complaint will be due in the normal course.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, May 24, 2019.




A.B., ET AL. VS. HAWAI`I STATE DEPARTMENT OF EDUCATION, ET AL;
CV 18-00477 LEK-RT; ORDER DENYING DEFENDANT OAHU INTERSCHOLASTIC
ASSOCIATION'S MOTION TO DISMISS COMPLAINT




                                14
